PUBLIC STORAGE EXHIBIT 12 - STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES For the Three Months Ended March 31, For the Year Ended December 31, (Amounts in thousands) Net income $ Less: Income allocated to noncontrolling interests in subsidiaries which do not have fixed charges ) Less: Equity in earnings of investments ) Add: Cash distributions from investments Less: Impact of discontinued operations ) ) ) Adjusted net income Interest expense Total earnings available to cover fixed charges $ Total fixed charges - interest expense (a) $ Cumulative preferred share cash dividends $ Preferred partnership unit cash distributions Allocations pursuant to EITF Topic D-42 - ) ) ) - Total preferred distributions $ $ ) $ Total combined fixed charges and preferred share distributions $ $ ) $ Ratio of earnings to fixed charges x x x x x x x Ratio of earnings to fixed charges and preferred share distributions x (b) x x x x x (a) Total fixed charges – interest expense” includes interest expense plus capitalized interest and includes $13,217,000 in interest expense incurred by Shurgard Europe for the period from August 23, 2006 through December 31, 2006, $24,819,000 in interest expense for the year ended December 31, 2007, and $7,737,000 for the year ended December31, 2008.Shurgard Europe was deconsolidated as of March 31, 2008.No further interest expense for Shurgard Europe is reflected in our financial statements after March 31, 2008. (b) Not meaningful as combined fixed charges and preferred share distributions are negative. Exhibit 12
